Citation Nr: 1702892	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right lower extremity radiculopathy and right foot peroneal nerve injury due to trauma prior to March 10, 2012, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960 and from February 1961 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied a rating in excess of 10 percent for the Veteran's right foot peroneal nerve injury due to trauma.

During the course of the appeal, in an April 2011 rating decision, the RO increased the rating for the Veteran's right foot peroneal nerve injury to 20 percent disabling, effective March 9, 2010 (the date of the claim for a higher rating).  In a July 2012 Decision Review Officer (DRO) decision, the RO granted service connection for right lower extremity radiculopathy with an evaluation of 20 percent effective March 10, 2012.  In a February 2015 DRO decision, the RO granted an increased rating of 40 percent for the Veteran's right lower extremity radiculopathy and right foot peroneal nerve injury, effective March 10, 2012.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The claim is therefore properly before the Board.

The matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU has been raised by the record, particularly by the March 2013 VA peripheral nerves examiner's opinion regarding employment limitations.  The Board has jurisdiction to consider entitlement to TDIU in this instance.  Therefore, the issue has been added for current appellate consideration.

The Board notes that the Veteran's representative's informal hearing presentation (IHP) also raised arguments regarding claims for a higher rating for the Veteran's back disability, a higher rating for the Veteran's right foot injury, and service connection for chronic obstructive pulmonary disease (COPD), but such claims are not before the Board as the appeal of such issues was not perfected by the filing of a timely substantive appeal.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy and right foot peroneal nerve injury due to trauma have been manifested by moderately severe incomplete paralysis of the sciatic nerve during the entire appeal period.

2.  The Veteran's service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for right lower extremity radiculopathy and right foot peroneal nerve injury due to trauma have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8522 (2016).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Higher Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Service connection is established for right lower extremity radiculopathy and right foot peroneal nerve injury due to trauma, and is evaluated as 20 percent disabling prior to March 10, 2012, and 40 percent disabling thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8522.  The Veteran maintains that such disability is more severe than as reflected by the currently assigned rating.

Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8521, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve.  A 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Under Diagnostic Code 8522, a 20 percent rating is warranted for severe, incomplete paralysis of the musculocutaneous nerve (superficial peroneal).  A 30 percent rating is warranted for complete paralysis; eversion of the foot weakened.

Under Diagnostic Code 8523, a 20 percent rating is warranted for severe incomplete paralysis of the anterior tibial (deep peroneal) nerve.  The highest rating of 30 percent is reserved for complete paralysis.  Complete paralysis occurs with dorsal flexion of the foot lost.

Under Diagnostic Code 8525, a 20 percent rating is warranted for severe incomplete paralysis of the posterior tibial nerve.  The highest rating of 30 percent is reserved for complete paralysis.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The sciatic nerve, external popliteal nerve (common peroneal), musculotaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), and posterior tibial nerve are part of the sciatic branch, and affect the same functions.  See M21-1, Part III, Subpart iv, 4.G.4.e.  Therefore a rating is assigned for the predominant nerve branch impairment among this group; assigning separate evaluations for those symptoms would constitute pyramiding. See M21-1, Part III, Subpart iv, 4.G.4.f.

Here, pertinent evidence of record includes VA examinations, VA treatment records, private treatment records, and the Veteran's lay statements.

During the April 2010 VA examination of the Veteran's feet, the Veteran reported constant right foot pain.  The Veteran's motion on toe flexion was moderately restricted and painful.  The VA examiner noted a prior study showed sensory impairment with an abnormal peroneal nerve condition of the right foot.  The VA examiner also noted a decrease in sensation in the right lateral thigh, extending to the right lateral foot.  The Veteran reported that he is retired, and can only stand for approximately 10 minutes before needing to sit down due to foot pain.  He also reported that his sleep was disrupted from his foot pain.  

In the August 2010 VA peripheral nerves examination, the Veteran reported right lateral foot burning pain and paresthesias as well as weakness and numbness.  Examination showed decreased strength in plantar flexion, toe flexors, and toe extensor, and diminished sensation over the right lateral foot up to the mid lateral right lower extremity.  The Veteran used a cane and reported that his disability occasionally makes it difficult for him to walk.  

In the March 2012 VA back examination, the VA examiner found symptoms of radiculopathy, including moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the Veteran's right lower extremity.  Examination showed decreased sensation in the Veteran's bilateral lower leg/ankle and feet/toes.  The VA examiner found no muscle atrophy.  The VA examiner opined that the severity of the Veteran's radiculopathy was moderate on the right side.  

In the March 2013 VA peripheral nerves examination, the VA examiner noted moderate constant pain, severe paresthesias and/or dysesthesias, and severe numbness in the Veteran's right lower extremity.  The Veteran's right knee extension, ankle plantar flexion, and ankle dorsiflexion strength testing were slightly decreased.  The Veteran did not have muscle atrophy.  Examination also showed decreased sensation in the Veteran's right lower leg/ankle, and absent sensation in the Veteran's right foot/toes.  The VA examiner noted bilateral foot drop, and noted that the Veteran uses an ankle brace to assist with his foot drop.  As to the affected nerves and the severity of the conditions on the right side, the VA examiner opined the Veteran's external popliteal (common peroneal) nerve had moderate incomplete paralysis and the Veteran's anterior tibial (deep peroneal) nerve had mild incomplete paralysis.  The VA examiner opined that the Veteran's condition would limit any job requiring constant ambulation, sitting, standing, and constant use of hands.

In the August 2013 VA examination, the Veteran was diagnosed with lumbar radiculopathy and idiopathic peripheral neuropathy.  The VA examiner noted the Veteran had moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness in his right lower extremity.  The Veteran exhibited active movement against some resistance in his right knee and right ankle plantar flexion, and active movement with gravity eliminated in his ankle dorsiflexion.  The VA examiner did not note whether the Veteran had muscle atrophy.  The Veteran's reflexes were absent in his right knee and ankle.  The Veteran's sensory examination showed decreased sensation in his right lower leg/ankle and foot/toes.  The VA examiner evaluated the severity of the effect on the Veteran's right sciatic nerve as moderately severe, on the Veteran's right external popliteal (common peroneal) nerve as severe, on the Veteran's right musculocutaneous nerve as mild, on the Veteran's right anterior tibial (deep peroneal) nerve as severe, and on the Veteran's right posterior tibial nerve as mild.  The VA examiner opined that the Veteran's peripheral nerve condition impacts his ability to work through an inability to ambulate.

In April 2014, the Veteran underwent further VA examination.  The examiner noted reduced muscle strength in ankle plantar flexion and dorsiflexion, but no muscle atrophy.  Deep tendon reflexes were absent in the right knee and ankle, and the Veteran's right thigh/knee and lower leg/ankle showed decreased sensation.  Examination showed moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the Veteran's right lower extremity.  The VA examiner noted involvement of the sciatic nerve and opined that the severity of radiculopathy was moderate.

While the Veteran's radiculopathy was not diagnosed by a VA examiner until March 2012, VA treatment records show radiculopathy at the beginning of the appeal period.  Indeed, VA treatment records show assessments of lumbar radiculopathy with right leg pain symptoms throughout the appeal period.  See, e.g., February 2010, June 2010 VA Treatment Records.  VA treatment records also show that the Veteran consistently reported pain traveling from his lower back to his right buttock, hip, thigh, knee, lower leg, foot and ankle.  See, e.g., December 2011, March 2012, and February 2014 VA Treatment Records.  In October 2014, the Veteran described the pain as throbbing, shooting, stabbing, sharp, gnawing, hot-burning, cramping and aching.  See October 2014 VA Treatment Record.  The Veteran also reported experiencing numbness and a hot/cold sensation in his feet.  Id.  

Private treatment records also show the Veteran reporting right leg pain, and numbness and decreased strength.  See December 2012 Private Treatment Record; see also April 2010 Private Treatment Statement (finding numbness and decreased strength in the Veteran's right foot).

In the April 2011 RO hearing, the Veteran described the severity of his paralysis as moderately severe.

Having carefully reviewed the evidence of record, the Board finds that a 40 percent rating for the Veteran's right lower extremity radiculopathy and right foot peroneal nerve injury due to trauma is warranted for the entire appeal period pursuant to DC 8520.  The preponderance of the evidence shows that the Veteran's disability has been manifested by moderately severe incomplete paralysis of the sciatic nerve.  The August 2013 VA examiner diagnosed lumbar radiculopathy and noted moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, moderate numbness, and reduced muscle strength in the Veteran's right lower extremity.  

The VA examiner evaluated the impairment of the right sciatic nerve as moderately severe.  The Veteran's assessment of his condition in April 2011 was also moderately severe.  The Veteran's VA treatment records show that the Veteran had an assessment of radiculopathy throughout the appeal period, with symptoms of pain and numbness.  While the March 2012 VA examiner opined that the Veteran's radiculopathy was moderate, such an assessment is not dispositive of the issue.  Considering the VA examinations, the Veteran's lay testimony, and VA and private treatment records as a whole, the Board finds that the Veteran's symptoms remained relatively constant throughout the appeal period.  As such, the Board finds that a 40 percent rating is warranted throughout the appeal period.

The Board has considered whether a higher evaluation applies under DC 8520, but the evidence does not show severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The March 2012 and April 2014 VA examiners found no atrophy, and the evidence does not show such severity for the nerve impairment.

The Board has considered other diagnostic codes and finds that the rating under DC 8520 would be most beneficial to the Veteran.  The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  The VA examinations show that the Veteran's radiculopathy is the predominant nerve branch impairment, and a rating under such code is in the best interests of the Veteran.  The other applicable nerve impairment diagnostic codes do not provide for a schedular rating in excess of 40 percent.   

Accordingly, the weight of evidence is against a finding that an increase in excess of 40 percent is warranted.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings).  There is no doubt to resolve.  Gilbert, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right lower extremity radiculopathy and right foot peroneal nerve injury with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms are fully addressed by the rating criteria under which such disability is rated.  

Furthermore, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, the combined extraschedular rating is meant to be a "gap filler" between the schedular combined rating and a total rating.  Id.  In this case, the Board is granting a total rating and there is no gap to fill.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Thun. 

Entitlement to TDIU

As noted in the introduction, TDIU is an element of the Veteran's appeal of the rating assigned for his right lower extremity radiculopathy and right foot peroneal nerve injury disability.  See Rice, supra.  TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran meets the percentage requirements for TDIU.  He has not worked during the appeal period.  In December 2011, he reported that his last job was in maintenance.  In the August 2013 VA examination, the Veteran reported that he previously worked in construction, training in mechanical equipment, security, and housing.  The August 2013 VA examiner opined that the Veteran's peripheral nerve condition impacts his ability to work through an inability to ambulate.  The March 2013 peripheral nerves VA examiner opined that the Veteran's condition would affect any job requiring constant ambulation, sitting, standing, and constant use of hands.  These limitations make it unlikely the Veteran would be able to obtain and maintain substantially gainful employment, either physical or sedentary employment.  Thus, resolving all doubt in favor of the Veteran, the Board finds an award of TDIU is warranted.









						(CONTINUED ON NEXT PAGE)
ORDER

A 40 percent evaluation for right lower extremity radiculopathy and right foot peroneal nerve injury due to trauma is granted for the entire appeal period.

Entitlement to TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


